 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   CARLOS ALBERTO EUDAVE,                            Case No. 1:18-cv-00943-LJO-EPG-HC

11                  Petitioner,                        ORDER DIRECTING RESPONDENT TO
                                                       LODGE DOCUMENTS WITH THE CLERK
12           v.                                        OF COURT

13   HATTON,

14                  Respondent.

15

16          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

17 U.S.C. § 2254.

18          On October 12, 2018, Respondent filed a notice of lodging documents in paper. (ECF No.

19 16). However, the Court has yet to receive any documents. Accordingly, IT IS HEREBY
20 ORDERED that within fourteen (14) days of the date of this order, Respondent SHALL LODGE

21 with the Clerk of Court any and all transcripts or other documents necessary for the resolution of

22 the issues presented in the petition.

23
     IT IS SO ORDERED.
24

25      Dated:    November 1, 2018                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
